ACCEPTED
                                                                                         01-15-00217-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    3/16/2015 2:01:45 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 01-15-00216-CR
                               No. 01-15-00217-CR
                                                                    FILED IN
                                                             1st COURT OF APPEALS
                                             §      IN THE COURT   OF APPEALS
                                                                 HOUSTON,   TEXAS
IN RE                                                        3/16/2015 2:01:45 PM
                                             §      FIRST JUDICIAL   DISTRICT
                                                             CHRISTOPHER     A. PRINE
                                                                     Clerk
BRANDON JAY CARTER
                                             §      HOUSTON, TEXAS

               STATE’S SECOND SUPPLEMENTAL RESPONSE

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      NOW COMES the State of Texas, by and through its District Attorney, 268th

Judicial District, Fort Bend County, and supplements the procedural background of

its response with the Reset Notice in The State of Texas v. Brandon Jay Carter, Cause

No. 12-DCR-061186, entered March 12, 2015. The notice resets this case to June 1,

2015, or the second Monday after this Court rules on Defendant’s Petition for Writ

of Mandamus and Writ of Prohibition, “whichever date is later in time.” A copy of

the Reset is attached hereto as Exhibit F.




                                             1
                                             Respectfully submitted,

                                             John F. Healey, Jr.
                                             SBOT # 09328300
                                             District Attorney, 268th Judicial District
                                             Fort Bend County, Texas

                                             /s/ Gail Kikawa McConnell
                                             Gail Kikawa McConnell
                                             SBOT # 11395400
                                             Assistant District Attorney
                                             301 Jackson Street, Room 101
                                             Richmond, Texas 77469
                                             (281) 238-3205/(281) 238-3340 (fax)
                                             Gail.McConnell@fortbendcountytx.gov


                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing State's supplemental response was

served on March 16, 2015, by the electronic filing manager or by email on the

following persons:

David Christopher Hesse, Attorney for Relator
Hesse@HoustonCriminalJustice.com

Harris S. Wood, Jr., Appointed Attorney for Relator in Cause No. 12-DCR-061186
hwoodatty@yahoo.com

Hon. Thomas R. Culver, III, Presiding Judge, 240th District Court
c/o Becky.Fisher@fortbendcountytx.gov


                                             /s/ Gail Kikawa McConnell
                                             Gail Kikawa McConnell



                                         2
EXHIBIT F




    3